      Case 5:19-cv-00494-XR Document 1 Filed 05/09/19 Page 1 of 9



                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                        SAN ANTONIO DIVISION


SASHA BEGUM NORMAN and                      §
SHANE NORMAN, Individually and              §
as Next Friend of Minor Child S.N.,         §
      Plaintiffs,                           §
                                            §
vs.                                         §   CIVIL ACTION NO. 1:19-cv-00502
                                            §
                                            §                  JURY REQUESTED
BODUM USA, INC.,                            §
    Defendant.                              §


                    PLAINTIFFS’ ORIGINAL COMPLAINT

       COME NOW, Plaintiffs Sasha Begum Norman and Shane Norman,

Individually and as Next Friend of Minor Child S.N., complaining of Defendant

Bodum USA, Inc., respectfully showing the Court as follows:

                                        I.
                                      Parties

       1.1    Plaintiff, SASHA BEGUM NORMAN, brings suit individually and

on behalf of her minor child, S.N. At all times pertinent, she and her child have

been citizens of Texas, residing in San Antonio, Texas.

       1.2    Plaintiff, SHANE NORMAN, brings suit individually and on behalf

of his minor child, S.N. At all times pertinent, he and his child have been citizens

of Texas, residing in San Antonio, Texas.

       1.3    Defendant, BODUM USA, INC. (hereinafter, referred to as

“Bodum”), is a Delaware corporation with its principal place of business in New

York, New York. Bodum is authorized to conduct business in Texas, conducts

business in Texas, and derives significant revenue from its activities in Texas. The

subject Bodum Brazil 8-cup French Press was purchased in Texas, used in Texas
      Case 5:19-cv-00494-XR Document 1 Filed 05/09/19 Page 2 of 9



and failed in Texas. Accordingly, Bodum is subject to personal jurisdiction in

Texas. Bodum may be served with process through its Texas Registered Agent,

United Corporate Services, Inc., 815 Brazos Street, Suite 500, Austin, Texas 78701.

                                        II.
                             Jurisdiction and Venue

       2.1    This Court has subject matter jurisdiction over this action pursuant

to 28 U.S.C. § 1332(a) because complete diversity of citizenship exists between all

Plaintiffs (Texas residents) and Defendant (a Delaware and New York

corporation) and Plaintiffs seek damages in excess of $75,000, exclusive of

interests and costs.

       2.2    This Court has personal jurisdiction over Bodum because at the

time Bodum designed, manufactured and placed the subject Bodum Brazil 8-cup

French Press into the stream of commerce, including transactions with marketing

and distributions vendors throughout Texas generally and in the San Antonio

specifically, it knew at all times pertinent that the subject product would be sold

and used in Texas. Bodum should have reasonably anticipated the need to answer

any suit arising from an injury sustained by the use of the subject Bodum Brazil 8

cup French Press.

       2.3    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2)

because the injury giving rise to this action occurred in San Antonio, Texas.

                                       III.
                                      Facts

       3.1    In the summer of 2016, Sasha Begum Norman purchased a Bodum

Brazil 8-cup French Press from a Target store in San Antonio, Texas. For

approximately 15 months, her family used the subject coffee press without

incident. On November 11, 2018, Shane Norman placed coffee grounds into the


                                        2
      Case 5:19-cv-00494-XR Document 1 Filed 05/09/19 Page 3 of 9



subject coffee press. He boiled water, allowed it to simmer, then loaded the hot

water into the coffee press. He allowed roughly four minutes to pass. Then, as

they had done on multiple occasions, Mr. and Mrs. Norman allowed their son

(S.N., DOB: 1/14/2013) to press the plunger into the container. This time,

however, the glass unexpectedly broke, causing scalding water to burn 13% of

their son’s body, including his face, chest, both arms, neck and shoulder.

       3.2     Minor Child S.N. was rushed to the hospital for burn treatment.

Despite enduring several medical procedures, including frequent and terribly

painful debridements, S.N. has been left horribly disfigured and permanently

scarred – both physically and emotionally.

                 CLAIMS FOR RELIEF AGAINST BODUM
                                     IV.
        Products Liability – Design Defect and Manufacturing Defect

       4.1     The Bodum coffee press in question was originally designed,

manufactured, and sold by Bodum.

       4.2     At the time the coffee press in question was sold, Bodum was in the

business of designing, manufacturing, and selling coffee presses such as the one

in question.

       4.3     At the time the coffee press was designed, manufactured, and sold

by Bodum, it was defective in design and unreasonably dangerous as designed,

as the coffee press in question did not possess an adequately designed steel coil

component in its plunger unit. Specifically, the steel coil used in the coffee press

plunger assembly did not prevent uncoiling of the steel coil’s end-piece, allowing

the end-piece to become uncoiled and jut toward the outer portion of the plunger,

coming into contact with the glass container during use.




                                         3
      Case 5:19-cv-00494-XR Document 1 Filed 05/09/19 Page 4 of 9




       4.4     There was a safer alternative design other than the one used,

including the incorporation of a welded end-piece of the steel coil (preventing the

possibility of uncoiling), which was economically and technologically feasible at

the time of production and would have prevented or significantly reduced the

risk of the accident and/or injury in question without substantially impairing the

coffee press’ utility.

       4.5     At the time the coffee press in question was sold, the defective

design of the coffee press ultimately caused the product to unexpectedly fail to

function in a manner reasonably expected by an ordinary consumer and user of

coffee presses.

       4.6     The defective and unreasonably dangerous design of the coffee

press was a producing cause of the accident and the Plaintiffs’ damages.




                                        4
      Case 5:19-cv-00494-XR Document 1 Filed 05/09/19 Page 5 of 9



       4.7     At the time the coffee press in question left the possession of

Bodum, it was defective in manufacture, as it was an unreasonably dangerous

product. Specifically, the plunger unit possessed a steel coil that has two end

pieces. These steel ends were wrapped around the adjacent portion of the steel

coil. At the time of manufacture, the steel end-piece was not adequately wrapped

around the adjacent piece. During use, this end-piece became uncoiled, allowing

the steel end-piece to come into contact with the glass container during use.




       4.8     The product was dangerous to an extent beyond that which would

be contemplated by the ordinary user of the product with the ordinary

knowledge common to the community as to the product’s characteristics.

       4.9     The defective and unreasonably dangerous manufacture of the

coffee press was a producing cause of the accident and Plaintiffs’ damages.

       4.10    At the time of the accident, the coffee press in question was in

substantially the same condition as it was at the time it was placed into the stream

of commerce.

       4.11    No material alterations were made to the subject coffee press.



                                         5
      Case 5:19-cv-00494-XR Document 1 Filed 05/09/19 Page 6 of 9



       4.12   No mandatory safety standard or regulation adopted by and

promulgated by the federal government or an agency of the federal government

was applicable to the Bodum coffee press at the time it was manufactured that

govern the product risk that caused the injuries and damages to the Plaintiffs. To

the extent Bodum attempts, pursuant to §82.008 of the Texas Civil Practice and

Remedies Code, to rely on any standards or regulations of the federal

government, such standards or regulations were inadequate to protect against the

risk of injury or damages that occurred in this accident and/or Bodum withheld

or misrepresented information to the government regarding the adequacy of the

safety standard at issue.

                                        V.
                                    Negligence

       5.1    Bodum committed acts of omission and commission, collectively

and severally, constituting negligence, which were a proximate cause of the

accident and Plaintiffs’ damages.

       5.2    Bodum’s acts of negligence include the following:

              5.2.1 Negligently designing of the subject coffee press;

              5.2.2 Negligently manufacturing the subject coffee press;

              5.2.3 Negligently failing to properly test the subject coffee press;

              5.2.4 Negligently failing to warn consumers of a known
              danger/defect in the subject coffee press;

              5.2.5 Negligently failing to disclose post-sale information known
              about the dangers or defects in the subject coffee press;

              5.2.6 Negligently concealing known dangers associated with the
              subject coffee press;

              5.2.7 Negligently operating the plant where the subject coffee
              press was manufactured; and



                                         6
     Case 5:19-cv-00494-XR Document 1 Filed 05/09/19 Page 7 of 9



             5.2.8 Negligently failing to install quality control procedures,
             resulting in poor quality coffee press production and inspection.

                                     VI.
                                   Damages

      6.1    Plaintiffs Sasha Begum Norman and Shane Norman seek

compensatory damages arising from the injuries sustained by their minor child

in the subject accident. They seek monetary damages from Defendant to

compensate them for the following elements of damages:

             • Physical pain and mental anguish Minor Child S.N. sustained in
               the past;

             • Physical pain and mental anguish that, in reasonable probability,
               Minor Child S.N. will sustain in the future;

             • Loss of earning capacity that, in reasonable probability, will be
               sustained in the future after Minor Child S.N. reaches the age of
               eighteen years;

             • Disfigurement Minor Child S.N. sustained in the past;

             • Disfigurement that, in reasonable probability, Minor Child S.N.
               will sustain in the future;

             • Physical impairment Minor Child S.N. sustained in the past;

             • Physical impairment that, in reasonable probability, Minor Child
               S.N. will sustain in the future;

             • Medical care expenses incurred in the past on behalf of Minor
               Child S.N.;

             • Medical care expenses that, in reasonable probability, will be
               incurred on behalf of Minor Child S.N. in the future from the time
               of trial until Minor Child S.N. reaches the age of eighteen years;
               and

             • Medical care expenses that, in reasonable probability, Minor
               Child S.N. will incur after he reaches the age of eighteen years.

      6.2    Plaintiffs Sasha Begum Norman and Shane Norman seek bystander

damages for witnessing the horrific injuries negligently caused by Defendant’s



                                       7
     Case 5:19-cv-00494-XR Document 1 Filed 05/09/19 Page 8 of 9



product. Minor Child S.N. was and is the biological child of Sasha Begum

Norman and Shane Norman. Both Sasha Begum Norman and Shane Norman

were standing in close proximity to their child when he sustained severe burns.

Sasha Begum Norman’s and Shane Norman’s mental anguish resulted from the

direct emotional impact upon them from the sensory and contemporaneous

observance of the accident. As such, they seek compensatory damages for their

mental anguish.

                                   VII.
                   Pre-Judgment and Post-Judgment Interest
      7.1    Plaintiffs seek pre-judgment and post-judgment interest as
provided by law.
                                      VIII.
                                   Jury Demand
      8.1    Plaintiffs request a trial by jury and tender the requisite fee.


      WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray Defendant be

cited to appear and answer herein, this cause be set for trial before a jury, and

Plaintiffs recover judgment of and from Defendant for their actual damages, in

such amount as the evidence shows and the jury determines to be proper,

together with pre-judgment and post-judgment interest, costs of suit, and such

other and further relief to which Plaintiffs may show themselves to be entitled,

whether at law or in equity.


Dated this 9th day of May, 2019.




                                         8
Case 5:19-cv-00494-XR Document 1 Filed 05/09/19 Page 9 of 9



                              Respectfully submitted,

                              WATTS GUERRA, LLP


                              By:   /s/ Mikal C. Watts
                                    MIKAL C. WATTS
                                    Federal Bar No. 12419
                                    State Bar No. 20981820
                                    mcwatts@wattsguerra.com

                                    GUY WATTS
                                    Federal Bar No. 30535
                                    State Bar No. 24005316
                                    gwatts@wattsguerra.com


                              811 Barton Springs Rd., Ste. 725
                              Austin, Texas 78704
                              Phone: (512) 479-0500
                              Fax:   (512) 479-0502

                              ATTORNEYS FOR PLAINTIFFS




                             9
